                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    NVOYE WENDELL JORDAN,                                Case No. 2:18-CV-159 JCM (BNW)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     STEVEN B. WOLFSON, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Brenda Weksler’s report and
               14     recommendation (“R&R”) in the matter of Jordon v. Wolfson et al., case number 2:18-cv-00159-
               15     JCM-BNW. No objections have been filed, and the deadline to do so has passed.
               16            On December 4, 2019, the magistrate judge entered an order directing plaintiff Nvoye
               17     Wendell Jordan to file a notice with his current address with the court by January 3, 2020. (ECF
               18     No. 19). In that order, the magistrate judge warned Jordan that a failure to update his address by
               19     that date would result in a recommendation of dismissal pursuant to Local Rule IA 3-1. Id.
               20     Under Local Rule IA 3-1:
               21
                             An attorney or pro se party must immediately file with the court written
               22            notification of any change of mailing address, email address, telephone number,
                             or facsimile number. The notification must include proof of service on each
               23            opposing party or the party’s attorney. Failure to comply with this rule may result
                             in the dismissal of the action, entry of default judgment, or other sanctions as
               24            deemed appropriate by the court.
                      (emphasis added).
               25
                             Magistrate Judge Weksler’s found in her R&R that Jordan failed to comply with the
               26
                      December 4, 2019 order, and therefore recommends that this case be dismissed without
               27
                      prejudice. (ECF No. 21).
               28

James C. Mahan
U.S. District Judge
                1             This court “may accept, reject, or modify, in whole or in part, the findings or
                2     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
                3     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
                4     determination of those portions of the [report and recommendation] to which objection is made.”
                5     28 U.S.C. § 636(b)(1).
                6             Where a party fails to object, however, the court is not required to conduct “any review at
                7     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                8     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                9     magistrate judge’s report and recommendation where no objections have been filed. See United
              10      States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
              11      employed by the district court when reviewing a report and recommendation to which no
              12      objections were made).
              13              Nevertheless, this court conducted a de novo review to determine whether to adopt the
              14      recommendation of the magistrate judge. Upon reviewing the recommendation, this court finds
              15      good cause appears to adopt the magistrate judge’s findings in full.
              16              Accordingly,
              17              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Magistrate Judge
              18      Weksler’s report and recommendation (ECF No. 21) be, and the same hereby is, ADOPTED in
              19      its entirety.
              20              IT IS FURTHER ORDERED that this case be DISMISSED without prejudice.
              21              The clerk shall enter judgment accordingly and close the case.
              22              DATED February 27, 2020.
              23                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
